PER CURIAM.
This is the second appeal in this ease. See (C. C. A.) 20 F.(2d) 791. Upon the former appeal, the case was remanded in order that the pleadings might be amended and additional evidence heard. This has been done; and, upon the evidence adduced, both the master and the judge have found that there was no sufficient showing that the bonds in question were ever pledged as security for the indebtedness of Paschal to the Citizens’ Bank of Warrenton. The judge has found further that, even if there had been a pledge, the bank is barred by laches from asserting its claim. We have examined the record carefully, and wo do not think that it contains anything which would justify us in disturbing either of these findings. We need not go into the question of the validity of the attachment, or the rights acquired by the appellee, Moore, thereunder, as the bank, since it has no interest in the fund in controversy, is not entitled to raise a question with regard thereto. The decree appealed from will accordingly be affirmed.
Affirmed.